Honorable Eddie Aurispa Acting Executive Director Good Neighbor Commission Box 12116 Austin, Texas 78711
Re: Effect of a rider to the Good Neighbor Commission's appropriation.
Dear Mr. Aurispa:
You have requested our opinion regarding the effect of a rider to the Good Neighbor Commission's appropriation for the next biennium. The rider states as follows:
  As a specific exception to authorizations concerning federal funds found in Article V of this Act, no federal funds allocated under Title III, Section 303 of the Comprehensive Employment and Training Act, are appropriated for use by the Good Neighbor Commission. This restriction and limitation on the use of appropriated funds extends to both direct allocations from federal agencies and allocations made by other state agencies receiving Title III, Section 303 funds, either directly or under interagency contract.
The appropriations made above do not include funds for the purpose of carrying out activities relating to Migrants under the provisions of Article 4101-2, V.T.C.S.
General Appropriations Act, Acts 1977, 65th Leg., art. III-72. You first ask whether the restriction in the first paragraph of the rider is a limitation upon the use of all federal funds.
We believe it is clear that the restricting language of the rider applies only to `federal funds allocated under Title III, Section 303 of the Comprehensive Employment and Training Act.' Any other available federal funds are appropriated to the Commission under article V, section 20 of the General Appropriations Act.
You also ask whether the second paragraph of the rider should be construed as a limitation on funds appropriated to the Commission. In our opinion, this language means that, in carrying out its responsibilities under article 4101-2, V.T.C.S., the Commission may expend any available funds other than those specifically appropriated. The Commission is empowered by the statute
  [t]o coordinate the work of federal, State and local governmental units toward the improvement of travel and living conditions of migrant laborers in Texas.
Sec. 41. `In furtherance of this purpose,' the Commission is directed to perform eight specific functions. V.T.C.S. art. 4101-2, § 4i. In order to perform these duties, the Commission may utilize any available federal funds, with the exception of those noted, supra, and, pursuant to article 4101-2, it may
  accept contributions from private sources . . . to be used at the discretion of the Commission in compliance with the wishes of the donor, provided, however, that such funds shall not be used to supplement salaries appropriated from General Revenue.
Sec. 4h. In our opinion, therefore, the second paragraph of the rider means that, in exercising its authority under article 4101-2, the Commission may expend any available funds other than those specifically appropriated on page III-72 of the General Appropriations Act. Under the terms of article 4101-2, the Commission is required to perform specific functions within the limits of available funds.
 SUMMARY
The first paragraph of the rider to the appropriation for the Good Neighbor Commission prohibits the use only of those federal funds allocated under Title III, section 303 of the Comprehensive Employment and Training Act. The second paragraph of the rider means that, in exercising its authority under article 4101-2, V.T.C.S., the Commission may expend any available funds other than those specifically appropriated on page III-72 of the General Appropriations Act.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee